DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Arguments
Specification.  The objection to the specification is withdrawn based on amendment.
Claim Objections. The objections to the claims made in the office action dated 09/10/21 have been withdrawn based on amendment.  See new objections below based on amendment.
35 USC 112(b).  The rejections under 35 USC 112(b) have been withdrawn based on amendment.

35 USC 101.  Applicant’s arguments with respect to rejection of claims 1-9 have been fully considered but they are not persuasive.
Applicant asserts that amendment of claims to recite transmitting the correction value to an adder circuit, and performing a second set of summations via the adder circuit overcome the rejection under 35 USC 101. (Remarks, p. 9).
Examiner respectfully disagrees.  Under the Alice Framework Step 2A, prong 2 analysis, the claim continues to merely generally links the additional elements to the recited mathematical calculations in a manner that is equivalent to do some math and “apply it” in a computer.  Furthermore, the element “performing, via the adder circuit” followed by mathematical calculations comprising addition functions “summations” 
Under the Alice Framework Step 2B, the claim elements considered individually and as an ordered combination do not amount to significantly more than the abstract idea.   The additional elements continue to fall short of a particular machine or manufacture that is integral to the claim as in claim 10, and claim 20.  The claim lacks implementation of the method by the particular apparatus as in claim 10 comprising performing the first set of summations by an accumulation circuit, accessing the correction value and performing a second set of summations by a lookup and correction circuit, and generating the result of the modulo operation by a test and correction circuit.  With respect to the insignificant additional element, “transmitting the correction value to an adder circuit”, “transmitting data” comprises well understood, routine, and conventional activity. See MPEP 2106.(d).II.i.  Furthermore, the innovative concept is in the mathematical steps, not in any additional element or combination of additional elements within the claim as a whole.  For these reasons, the claim is not integrated into a practical application nor amounting to significantly more than the abstract idea.

Claim Objections
Claims 8-9 objected to because of the following informalities.  

Claim 9 line 7 recites “setting the result to the difference”.  For antecedent basis reasons, this should recite “setting the result of the modulo operation to the difference”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding claim 1, under the under the Alice Framework Step 1, the claim recites a process, a method for performing a modulo operation.  Under the Alice Framework Step 2A prong 1, the claim recites Mathematical Concepts.  The steps of “performing a first set of summations of an input value associated with the modulo operation to generate a first sum”, “performing a second set of summations on the correction value and a second portion of the first sum to generate a second sum”, and “generating a result of the modulo operation based on the second sum” recite mathematical calculations, the mathematical calculations of a modulo operation 
Under the Alice Framework Step 2A, prong 2 analysis, the claim recites the following additional elements: a computer implemented method, transmitting the correction value to an adder circuit, performing, via the adder circuit.  The claim merely generally links the additional elements to the recited mathematical calculations in a manner that is equivalent to do some math and “apply it” in a computer.  Furthermore, the element “performing, via the adder circuit” followed by mathematical calculations comprising addition functions “summations” merely include instructions to implement the math in a generic way without specifically limiting the abstract idea to a particular machine or manufacture.  Recitation of transmitting the correction value to an adder circuit merely comprises an insignificant extra-solution activity.  For these reasons the claim does not integrate into a practical application.
Under the Alice Framework Step 2B, the claim elements considered individually and as an ordered combination do not amount to significantly more than the abstract idea.   The additional elements continue to fall short of a particular machine or manufacture that is integral to the claim as in claim 10, and claim 20.  The claim lacks implementation of the method by the particular apparatus as in claim 10 comprising performing the first set of summations by an accumulation circuit, accessing the 
Claims 2-9 are rejected for at least the reasons cited with respect to claim 1.  Claims 2-9 like claim 1, recite mathematical calculations.   Under Step 2A prong 1, claims 2-9 merely further mathematically limit the mathematical calculations recited in claim 1.  Claims 2-9 further mathematically limit the divisor of the modulo operation (claims 2-7), further limit the first set of summations (claims 2, 5), further mathematically limit the representation of the correction value (claims 3, 6), further mathematically limit the second set of summations (claim 4, 7), further mathematically limit the second sum (claims 8, 9)   Claims 2, 4-5, and 7-9 include no further additional elements that would require further analysis under Step 2A prong 2, or Step 2B.  
Claims 3 and 6 recite the additional element wherein accessing the correction value comprises retrieving correction value “from a lookup table”.  Under the Step 2A prong 2 analysis retrieving a value from a lookup table as part of a mathematical operation comprises an insignificant extra-solution activity.  For these reasons, claims 3 and 6 are not integrated into a practical application.  Under the Step 2B analysis the step of accessing the correction value comprises retrieving correction value “from a Computer Organization and Design: The Hardware/Software Interface, Chapter 3, p. 188,  Elsevier Science & Technology, 2007.  For these reasons, the claims considered as a whole do not amount to significantly more than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182